Appeal by the defendant from a judgment of the Supreme Court, Kings County, rendered March 23, 1979, convicting him of rape in the first degree, burglary in the first degree and two counts of sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Defense counsel’s question, on cross-examination, to Detective Hunt as to whether he asked the defendant if he committed the rape did not open the door for the prosecution to elicit, on redirect of the detective, statements made by the defendant that had been previously suppressed at the Huntley hearing. The admission into evidence of such statements was error (see CPL 60.45). However, the subject matter contained in the suppressed statements had been previously testified to by the complaining witness and another witness who related to the jury nearly identical statements made to the complaining witness by the defendant. Based upon this fact and the overwhelming evidence of guilt presented at trial, the error was rendered harmless (see People v Crimmins, 36 NY2d 230; cf. People v Simon, 75 AD2d 516). Mollen, P. J., Mangano, Margett and Weinstein, JJ., concur.